Citation Nr: 0012326	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  96-46 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
hypertensive cardiovascular disease with hypertension.

2.  Entitlement to an increased (compensable) evaluation for 
scars of the occipital area of the scalp

3.  Entitlement to an increased (compensable) evaluation for 
scars of the left elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to November 
1992.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) which denied 
evaluation in excess of 10 percent for hypertension and 
denied a compensable rating for scars of the occipital area 
of the scalp, and left arm.  The veteran has perfected an 
appeal of that decision.

During the pendency of the action, the RO rated the veteran's 
hypertensive cardiovascular disease with uncontrolled 
hypertension as 10 percent, effective December 1, 1992, and 
30 percent, effective January 12, 1998.  On a claim for an 
original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law; 
thus, it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue of 
entitlement to an increased evaluation for hypertensive 
cardiovascular disease with uncontrolled hypertension is 
currently before the Board.

The isssues of entitlement to an increased (compensable) 
rating for a scar of the occipital region, and an evaluation 
in excess of 30 percent for hypertensive cardiovascular 
disease with uncontrolled hypertension will be considered in 
the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
informed decision on the veteran's appeal has been obtained 
by the RO.

2.  The scar of the veteran's left elbow is asymptomatic.



CONCLUSION OF LAW

The criteria for a compensable disability rating for a scar 
of the left elbow are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

July 1986 service medical records indicate that the veteran 
sustained a laceration at the fold of the elbow.  A small 
amount of purulence was noted.  The wound was closed with 30 
stitches.

In a May 1996 VA examination, three scars, 4, 5, and 6 cm. in 
length were observed on the antecubital area of the left arm.  
No keloid formation, tenderness, inflammation or ulcerations 
around the scars were noted.  There was no limitation of 
motion of the left elbow.  The diagnoses included scars of 
the antecubital left arm with no sequelae.

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a zero percent evaluation, a zero 
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

Scars are evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.118 (skin), Diagnostic Codes 7800 through 
7805 (1999).  Diagnostic Code 7804 provides that scars that 
are superficial, tender, and painful on objective 
demonstration will be assigned a 10 percent evaluation.  
Diagnostic Code 7805 provides that scars may be rated on 
limitation of function of the part affected.

The determination of whether a higher rating is warranted is 
to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Analysis

The May 1996 VA examination revealed that the left elbow 
scars were non-keloid, well healed, and asymptomatic with no 
inflammation or ulceration noted.  No tenderness to palpation 
was observed.  Full range of motion was also observed in the 
left elbow.  There is no other evidence that the scars of the 
left elbow meet the criteria for a compensable evaluation.  
As such, the Board finds that the criteria for a compensable 
disability rating are not met.


ORDER

Entitlement to an increased (compensable) evaluation for 
scars of left elbow is denied.


REMAND

The regulations pertaining to the evaluation of 
cardiovascular disorders were revised effective January 12, 
1998.  Schedule for Rating Disabilities, the Cardiovascular 
System, 62 Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. § 
4.100).  Because his appeal was initiated prior to the change 
in the regulations, he is entitled to the application of the 
version more favorable to him in determining whether a higher 
disability rating is currently warranted.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, if the amendment 
is more favorable, the disability rating should be applied 
only for periods from and after the effective date of the 
regulatory change.  VAOPGCPREC 3-2000.

Prior to the revision to the regulations, Diagnostic Code 
7007 for hypertensive heart disease provided a 100 percent 
rating if the disease was manifested by definite signs of 
congestive failure, more than sedentary employment precluded.  
A 60 percent rating applied with marked enlargement of the 
heart, confirmed by roentgenogram, or the apex beat beyond 
the midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may later have been reduced, 
dyspnea on exertion, more than light manual labor precluded.  
The disorder was rated as 30 percent disabling with definite 
enlargement of the heart, sustained diastolic hypertension of 
100 or more, moderate dyspnea on exertion.  38 C.F.R. § 4.104 
(1991).

In accordance with the revised rating criteria, a 100 percent 
rating applies if the disorder is manifested by chronic 
congestive heart failure, or; a workload of three METs 
(metabolic equivalents) or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  A 60 percent rating applies with more than one 
episode of acute congestive heart failure in the past year, 
or; a workload of greater than three METs but not greater 
than five METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  The disorder is 
rated as 30 percent disabling if manifested by a workload of 
greater than five METs but not greater than seven METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 10 percent 
rating applies if a workload of greater than seven METs but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication is required.  
38 C.F.R. § 4.104, Diagnostic Code 7007 (1999).

Prior to the revision to the regulations, under Diagnostic 
Code 7101, a 60 percent evaluation is assigned when the 
diastolic pressure is predominantly 130 or more with severe 
symptoms A 40 percent rating is assigned when the diastolic 
pressure is predominantly 120 or more with moderately severe 
symptoms.  A 20 percent disability rating is assigned when 
the diastolic pressure is predominantly 110 or more with 
definite symptoms.  38 C.F.R. § 4.104 (1991).

In accordance with the revised rating criteria of Diagnostic 
Code 7101, effective January 12, 1998, a 60 percent rating is 
assigned when the diastolic pressure is predominantly 130 or 
more.  A 40 percent rating is assigned when the diastolic 
pressure is predominantly 120 or more.  A 20 percent rating 
is assigned when the diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1999).

The veteran was afforded an examination for VA in May 1998.  
The examiner does not appear to have reported the veteran's 
ejection fraction.  The examiner did report that exercise 
testing, which would have revealed the veteran's workload in 
METs could not be undertaken.  In such cases the examiner is 
to estimate the workload in METs and use specific examples of 
work capacity.  The examiner reported that "assuming 
reasonable control of blood pressure it would appear to be in 
the 6-7 range."  It is unclear from this statement whether 
the examiner was reporting an estimate of the veteran's 
workload in METs.  In any event the estimate would not appear 
to be an accurate reflection of the veteran's workload at the 
time of the examination, since his blood pressure was 
reported to be uncontrolled.

On that examination the veteran reported that he was taking a 
diuretic for his heart disease.  However, no post-service 
treatment records are currently part of the claims folder.

Scars of the head, face or neck may be rated on the basis of 
the degree of disfigurement they cause.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1999).  The veteran was reported to 
have a scar of the occipital region on the May 1996 
examination but no opinion or other findings were reported as 
to the degree of disfigurement, if any, caused by the scar.  
There are no other findings in the record relating to this 
question.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1999); see 38 C.F.R. 
§ 19.9 (1999).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In view of the foregoing, this case is remanded, in part, for 
the following:

1.  The veteran should be requested to 
furnish information as to any treatment 
he has received for hypertensive heart 
disease or the scar of the occipital 
region since service.  The RO should then 
take all necessary steps to obtain those 
records not already part of the claims 
folder.

2.  The veteran should then be afforded 
an appropriate examination to evaluate 
the scar of his occipital region.  The 
examiner should review the claims folder 
in conjunction with the examination.  The 
examiner is requested to express an 
opinion as to the degree of disfigurement 
caused by the scar, .

3.  The veteran should also be afforded 
an appropriate examination to assess his 
hypertensive cardiovascular disease with 
hypertension.  The examiner should review 
the claims folder in conjunction with the 
examination.  The examiner should report 
the veteran's predominant diastolic blood 
pressure, the extent of any enlargement 
of the heart, whether there is any 
congestive heart failure, and whether 
there is left ventricular dysfunction.  
The examiner should also report the 
veteran's ejection fraction, and his 
workload in METs.  If the veteran's 
workload in METs cannot be tested, the 
examiner should so report and estimate 
his workload in METs given his current 
cardiac status.  The examiner should also 
express an opinion as to whether the 
veteran's cardiovascular disease limits 
him to light physical or sedentary 
employment.

4.  Thereafter, the RO should 
readjudicate the remaining claims.  If 
the benefits sought remains denied the RO 
should issue a supplemental statement of 
the case that reflects consideration of 
the new and old rating criteria where 
applicable.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examinations 
requested in this remand are deemed necessary to evaluate his 
claims, and that a failure, without good cause, to report for 
such examinations could result in the denial of his claim.  
38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

